Citation Nr: 1213403	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  03-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbosacral spine disability, rated 10 percent from April 2, 2001, to August 20, 2005, and 20 percent as of August 20, 2005.

2.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for status post right shoulder contusion.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to August 1990, with subsequent service in the Army Reserves.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  This case was remanded by the Board in May 2004 and August 2008 for additional development.

The issue of entitlement to an initial rating for radiculopathy of the right lower extremity is remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record shows that, prior to September 23, 2002, the Veteran's lumbosacral spine disability was manifested by pain and limitation of motion to, at most, 80 degrees of flexion; 20 degrees of extension; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.

2.  The medical evidence of record show that, from September 23, 2002, to September 25, 2003, the Veteran's lumbosacral spine disability was manifested by limitation of motion to 60 degrees of flexion, with pain at 30 degrees, as of April 25, 2003; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.

3.  The medical evidence of record shows that, for the period on and after September 26, 2003, the Veteran's lumbosacral spine disability was predominantly manifested by pain, muscle spasms, bilateral radiculopathy, and limitation of motion to 30 degrees of flexion or less.

4.  The medical evidence of record shows that, prior to September 23, 2002, the Veteran's cervical spine disability was manifested by pain and limitation of motion to, at most, 35 degrees of flexion; 35 degrees of extension; 80 degrees of right lateral rotation, with pain at 80 degrees; 80 degrees of left lateral rotation, with pain at 80 degrees; 15 degrees of right lateral flexion; and 15 degrees of left lateral flexion.

5.  The medical evidence of record show that, from September 23, 2002, to September 25, 2003, the Veteran's cervical spine disability was manifested by limitation of motion to 45 degrees of flexion; 45 degrees of extension; 80 degrees of right lateral rotation; 80 degrees of left lateral rotation; 45 degrees of right lateral flexion; and 45 degrees of left lateral flexion.

6.  The medical evidence of record shows that, for the period on and after September 26, 2003, the Veteran's cervical spine disability was predominantly manifested by pain, muscle spasms, and limitation of motion to 20 degrees of flexion; 10 degrees of extension; 20 degrees of right lateral rotation; 20 degrees of left lateral rotation; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.

7.  The medical evidence of record shows that the Veteran's right shoulder disability is manifested by pain, weakness, and limitation of right shoulder motion to, at most, 100 degrees of flexion, 80 degrees of abduction, 40 degrees of external rotation, 20 degrees of internal rotation, and 30 degrees of extension.

8.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a lumbosacral spine disability, prior to April 25, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for a rating of 20 percent, but not higher, for a lumbosacral spine disability, as of April 25, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

3.  The criteria for a rating of 40 percent, but not higher, for a lumbosacral spine disability, as of November 3, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

3.  The criteria for a separate rating for left leg neurologic manifestations of the Veteran's service-connected lumbosacral spine disability, characterized as bulging disc at L5-S1, have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5243 (2011).

4.  The criteria for an initial rating in excess of 20 percent for a cervical spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

5.  The criteria for an initial compensable rating, prior to August 20, 2005, for status post right shoulder contusion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

6.  The criteria for a rating of 20 percent for status post right shoulder contusion, as of August 20, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

7.  The criteria for a total disability rating for compensation based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2003, June 2004, March 2005, and August 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's claims is based on the assignment of initial ratings following initial awards of service connection for a lumbosacral spine disability, a cervical spine disability, and a right shoulder disability.  Therefore, evidence contemporaneous with the claim and the initial rating decisions are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the periods pertinent to this appeal, the rating criteria for disabilities of the spine were amended on two occasions, effective September 23, 2002, and September 26, 2003.  Amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the Veteran's claims lumbosacral and cervical spine claims under the old criteria in the Schedule in a July 2002 rating decision and an April 2003 statement of the case, and the current regulations, in supplemental statements of the case dated in January 2004, August 2005, December 2005, December 2007, March 2010, and June 2010.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002, and September 26, 2003, in the adjudication of this appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).
Lumbosacral Spine

Service connection for bulging disc at L5-S1 was granted by a July 2002 rating decision and a 10 percent rating was assigned effective April 2, 2001.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Subsequently, a December 2005 rating decision assigned a 20 percent rating effective August 20, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).

In a February 2002 VA spine examination report, the Veteran complained of intermittent low back pain.  On physical examination, the Veteran had low back range of motion to 80 degrees of flexion, with pain at 80 degrees; 20 degrees of extension; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.  There was lumbar tenderness to palpation and lumbar spasms on the right L4-L5 paravertebral muscles.  No neurological abnormalities were noted.  The diagnosis was bulging disc at L5-S1.

In an April 2003 private medical report, there was lumbosacral spine range of motion to 60 degrees of flexion; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.

In a November 2003 VA spine examination report, the Veteran complained of increasing back pain.  He reported receiving a verbal order for complete bed rest secondary to low back pain.  The Veteran denied fecal or urinary incontinence, though he reported fecal urgency.  On physical examination, the Veteran walked with a slight right lower leg limp.  The Veteran had low back range of motion to 60 degrees of flexion, with pain at 30 degrees; 15 degrees of extension; 17 degrees of right lateral flexion; 17 degrees of left lateral flexion; 22 degrees of right rotation; and 22 degrees of left rotation.  There was increased pain with repetitive forward flexion.  There was tenderness to palpation of the lumbar paravertebral muscles.  The Veteran had spasms and localized tenderness to palpation of L5-S1 with preserved spinal contour and a right lower extremity limp.  The Veteran's muscle spasms did not cause abnormal spinal contour or abnormal gait.  On diagnostic testing, there was no evidence of lumbar radiculopathy.

A December 2003 private medical report found that the Veteran had trunk flexion to 15 degrees.

A March 2004 VA medical report found that the Veteran had lumbosacral flexion to 50 degrees.

In an August 2005 VA spine examination report, the Veteran complained of almost daily low back pain radiating to his right leg.  He reported that the pain lasted for two to six hours per day.  The Veteran reported experiencing flare-ups three to four times per week, with a duration of three to four hours per flare-up.  He reported experiencing difficulties with walking, driving, writing, and reading during a flare-up.  The Veteran walked with bilateral forearm crutches and used a lumbosacral orthosis, but denied unsteadiness and a history of falling.  The Veteran had low back range of motion to 50 degrees of flexion, with pain at 30 degrees; 20 degrees of extension, with pain at 10 degrees; 20 degrees of right lateral flexion, with pain at 10 degrees; 20 degrees of left lateral flexion, with pain at 10 degrees; 20 degrees of right rotation, with pain at 10 degrees; and 20 degrees of left rotation, with pain at 10 degrees.  There was significant tenderness to palpation as well as spasm and guarding in the lumbosacral area.  The Veteran was not able to perform repetitive motions due to pain.

In a November 2005 private medical report, there was lumbosacral spine range of motion to 30 degrees of flexion; 15 degrees of right lateral flexion; and 20 degrees of left lateral flexion.

In a January 2006 private medical report, the Veteran complained of back pain with bilateral radicular symptoms.  On physical examination, there was lumbosacral spine range of motion to 48 degrees of flexion; 15 degrees of extension; 22 degrees of right lateral rotation; 26 degrees of left lateral rotation; 32 degrees of right lateral flexion; and 31 degrees of left lateral flexion.  The Veteran demonstrated a normal gait without crutches and with no deviations.  He also ascended and descended a full flight of stairs without using upper extremity supports.

In a February 2006 private medical report, the Veteran complained of back and right extremity pain.  On physical examination, there was lumbosacral spine range of motion to 55 degrees of flexion; 15 degrees of extension; 20 degrees of right lateral rotation; 15 degrees of left lateral rotation; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.

A January 2009 VA outpatient medical report stated that, on physical examination, there was moderate tenderness in the bilateral sacroiliac joints and sciatic notches.  There was lumbosacral spine range of motion to 50 degrees of flexion, with pain, and 12 degrees of extension, with pain.

In a February 2009 VA physical therapy report, the Veteran had trunk range of motion to 15 degrees of extension, 45 degrees of right lateral rotation, 45 degrees of left lateral rotation, 30 degrees of right lateral flexion, and 30 degrees of left lateral flexion.

In a March 2009 VA physical therapy report, the Veteran had trunk range of motion to 60 degrees of flexion, 15 degrees of extension, 45 degrees of right lateral rotation, 45 degrees of left lateral rotation, 30 degrees of right lateral flexion, and 30 degrees of left lateral flexion.

Prior to September 23, 2002

The medical evidence of record shows that, prior to September 23, 2002, the Veteran's lumbosacral spine disability was manifested by pain and limitation of motion to, at most, 80 degrees of flexion; 20 degrees of extension; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.  Under the criteria in effect prior to September 23, 2002, limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The medical evidence of record does not show that the Veteran's lumbosacral spine limitation of motion was moderate in degree prior to September 23, 2002.  The Veteran's lumbosacral spine range of motion was measured, and the limitation of motion elicited was to a degree that would only warrant a 10 percent rating under applicable rating criteria.  There is no medical evidence of record that indicates that the limitation of motion demonstrated prior to September 23, 2002 was of moderate or greater severity, even taking into account any additional function loss due to pain or any other factors.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted prior to September 23, 2002, under Diagnostic Code 5292.

Under the criteria in effect prior to September 23, 2002, lumbosacral strain was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent rating was warranted with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The medical evidence of record prior to September 23, 2002, does not show muscle spasm on extreme forward bending of unilateral loss of lateral spine motion in the standing position.  The Veteran experienced limitation to 20 degrees of lateral flexion, bilaterally.  Accordingly, the Board finds that evidence of record shows does not show that any higher initial rating is warranted under Diagnostic Code 5295.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 10 percent rating was warranted for mild disability.  A 20 percent rating was warranted for moderate disability with recurring attacks.  A 40 percent rating was warranted for severe disability with recurrent attacks and only intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The medical evidence of record prior to September 23, 2002, does not show that the Veteran's low back symptomatology was more than mild in nature.  The limitation of motion elicited prior to September 23, 2002 was to a degree that would only warrant a 10 percent rating under current rating criteria.  No neurologic abnormalities were noted on February 2002 examination.  The Board finds that such a level of symptomatology is not analogous to moderate intervertebral disc syndrome under the criteria in effect prior to September 23, 2002.  Accordingly, a rating in excess of 20 percent is not warranted prior to September 23, 2002 under Diagnostic Code 5293.

As the Veteran's disability involves restricted articulation of a joint, the Board must also address the provisions regarding limitation of function due to pain, weakness, incoordination, excess motion, and fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as there is no indication in the record that the Veteran experienced any limitation of motion of the lumbar spine due to pain, weakness, or incoordination prior to September 23, 2002, that would have resulted in disability more nearly approximating moderate limitation of motion, moderate Intervertebral disc syndrome, or muscle spasm on extreme forward bending with unilateral loss of lateral spine motion, the Board finds that a rating in excess of 10 percent is not warranted prior to September 23, 2002. 

Furthermore, the Board finds that a higher rating is not warranted during this period because the evidence does not show moderate intervertebral disc syndrome with recurring attacks, lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, ankylosis, or vertebral fracture.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2011).

From September 23, 2002, to September 25, 2003

The medical evidence of record show that, from September 23, 2002 to September 25, 2003, the Veteran's lumbosacral spine disability was manifested by limitation of motion to 60 degrees of flexion, with pain at 30 degrees; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.  The Board finds that that degree of limitation of motion is not best characterized as severe.  That level of limitation of motion elicited warrants a 20 percent rating under current rating criteria because it equate to a moderate limitation of motion.  Accordingly, it is best characterized as moderate instead of severe.  Therefore, the Board finds that a rating of 20 percent is warranted as of April 25, 2003, the date limitation of flexion to 60 degrees was shown.  While pain began at 30 degrees at the November 2003 examination, the evidence does not show that the limitation was to only 30 degrees, as would be required for a finding of severe limitation of motion and a higher rating.  The Board finds that a rating of 20 percent is not warranted prior to April 25, 2003, because the evidence did not show moderate limitation of motion.  However, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5295, as the medical evidence of record from September 23, 2002, to September 25, 2003, does not show listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, or abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Furthermore, the Board finds that a higher rating is not warranted during this period because the evidence does not show moderate intervertebral disc syndrome with recurring attacks, lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, ankylosis, or vertebral fracture.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2011).

Intervertebral Disc Syndrome and Separate Orthopedic and Neurologic Manifestations for the Entire Period on Appeal

Under the schedular criteria in effect on and after September 23, 2002, intervertebral disc syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that version of the Diagnostic Code, intervertebral disc syndrome is rated either on the total duration of incapacitating episodes over the previous 12 months or by combining under § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5243 (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

The Board finds that the preponderance of the evidence of record does not show that the Veteran required bed rest prescribed by a physician at any point from April 2, 2001, to the present, and during no 12 month period is he shown to have required bed rest prescribed by a physician for four weeks or more.  The Board notes that, in November 2003, the Veteran reported receiving a verbal order for complete bed rest secondary to low back pain.  However, there is a great deal of medical evidence from 2003 and 2004, including numerous treatment plans for the Veteran's lumbosacral spine disability.  None of those treatment plans include bed rest, or any bed rest for at least four weeks during any 12 month period.  The Board finds that the numerous medical treatment plans outweigh the Veteran's report of a single verbal order for bed rest of an unspecified duration.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted at any point during the period on appeal due to incapacitating episodes.

The Board must also determine whether an increased rating can be assigned for the Veteran's lumbosacral spine disability by providing separate ratings for the chronic orthopedic and neurologic manifestations of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2011).  The medical evidence of record shows that the Veteran experiences right leg radiculopathy related to his service-connected lumbosacral spine disability.  However, service connection is already in effect for right L4-L5 radiculopathy and the rating assigned for that disability is remanded below for further development.  Therefore, the Veteran's right leg neurological manifestations are not for consideration when evaluating the severity of his low back disability.  38 C.F.R. § 4.14 (2011).  Any higher rating resulting from the neurological ratings in the lower extremities would be compensate when the ratings for those disabilities are assigned and reviewed on remand.

However, the medical evidence of record is also replete with complaints and diagnoses of left leg radiculopathy.  Diagnostic testing in October 2004 found prolonged sensory latency in the left sural nerve, and there are numerous medical reports of record which state that the Veteran has bilateral radiculopathy.  Those reports include the August 2005 VA spine examination, which gave a specific diagnosis of bilateral S1 radiculopathy.  Accordingly, the Board finds that a separate rating is warranted for the Veteran's left leg radiculopathy symptoms.  

As of September 26, 2003

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), effective September 26, 2003, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula (2011).

The medical evidence of record shows that, for the period on and after September 26, 2003, the Veteran's lumbosacral spine disability was predominantly manifested by pain, muscle spasms, bilateral radiculopathy, and limitation of motion to 30 degrees of flexion or less.  The medical evidence of record specifically stated that the Veteran experienced a low back range of motion which was restricted to 30 degrees or less of pain-free flexion in November 2003, December 2003, August 2005, and November 2005.  Such measurements clearly meet the criteria for a 40 percent evaluation under the General Rating Formula.  38 C.F.R. § 4.71a, General Rating Formula (2011).  Indeed, from September 2003 to November 2005, there is only one medical report which showed that the Veteran had low back range of motion to more than 30 degrees of flexion.  That report was the March 2004 VA medical report, which stated that the Veteran had lumbosacral flexion to 50 degrees.  However, that report did not take the Veteran's pain on motion into account.  Accordingly, the Board finds that it is not demonstrative of the functional impact of the Veteran's lumbosacral spine symptoms.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Similarly, while there is no medical evidence of record that the Veteran experienced a low back range of motion which was restricted to 30 degrees or less of pain-free flexion from January 2006 onwards, none of the medical reports from January 2006 onward differentiated between the Veteran's possible range of motion and his pain-free range of motion.  Therefore, the Board finds that these reports are also not demonstrative of the functional impact of the Veteran's lumbosacral spine symptoms.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the medical evidence of record does not demonstrate that the level of symptomatology demonstrated from September 2003 to November 2005 was acute, transitory, or otherwise resolved.  The Veteran's reported symptoms remained stable and his ranges of motion remained largely the same.  The only difference apparent in the medical evidence of record is that the medical reports dated after November 2005 did not measure the Veteran's pain-free range of motion.  Accordingly, the Board finds that the preponderance of the evidence of record does not show that the Veteran's lumbosacral spine symptoms improved after November 2005.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted for the Veteran's lumbosacral spine disability for the period on and after November 4, 2003, the date of the first medical report which showed limitation of pain-free flexion of 30 degrees or less.  38 C.F.R. § 4.7 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board finds that a rating in excess of 40 percent is not warrant at any point during the period on appeal, as the medical evidence of record shows that the Veteran's lumbosacral spine has never been ankylosed, either favorably or unfavorably.  38 C.F.R. § 4.71a, General Rating Formula (2011).

Furthermore, the Board finds that an increased rating is not warranted for intervertebral disc syndrome when applying the previous criteria.  Under those criteria, a 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  a 60 percent rating was warranted for pronounced intervertebral disc syndrome compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The Board finds that the Veteran's disability more nearly approximates a severe disability with recurring attacks with intermittent relief.  The evidence shows that the Veteran reported periods of intermittent relief at the August 2005 examination.  Therefore, the Board finds that a 60 percent rating pursuant to Diagnostic Code 5293 is not warranted.  Furthermore, the Board notes that the 40 percent rating for the lumbar spine disability, 20 percent rating for the cervical spine disability, 20 percent rating for right upper extremity neuralgia, and ratings for lower extremity neurologic disabilities provide a higher rating than a single 60 percent rating.  38 C.F.R. § 4.25, 4.26 (2011).

This issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's lumbosacral spine symptoms, the evidence shows distinct periods of time during which his symptoms have varied to such an extent that the different ratings  assigned herein are needed to adequately compensate the disability.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a lumbosacral spine disability inadequate.  The Veteran's lumbosacral spine disability was rated under the applicable diagnostic codes from all of the relevant versions of 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's lumbosacral spine disability was manifested by the varying degrees of pain, muscle spasms, and limitation of motion listed above.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities ratings assigned herein for his lumbosacral spine disability.  Ratings in excess of the ratings assigned herein are provided for certain manifestations of spine disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's lumbosacral spine disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's lumbosacral spine disability does not meet the criteria for ratings in excess of those assigned herein.  Therefore, the claim for increased ratings beyond those assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Cervical Spine

Service connection for disc protrusion C6-C7 and narrowing of C5-C6 and C6-7 foramina secondary to osteophytes and disc protrusion with cervical C6-C7 radiculopathy was granted by a July 2002 rating decision and a 20 percent rating was assigned, effective April 2, 2001, under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Subsequently, the disability was recharacterized as disc protrusion C6-C7 and narrowing of C5-C6 and C6-7 foramina secondary to osteophytes and the rating was reassigned under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In a February 2002 VA spine examination report, the Veteran had cervical spine range of motion to 35 degrees of flexion; 35 degrees of extension; 80 degrees of right lateral rotation, with pain at 80 degrees; 80 degrees of left lateral rotation, with pain at 80 degrees; 15 degrees of right lateral flexion; and 15 degrees of left lateral flexion.  There was no cervical tenderness to palpation.  No neurological abnormalities were noted.  On magnetic resonance imaging, there were degenerative changes of the cervical spine, and disc protrusions causing moderate to severe compression of C6-7, as well as narrowing of the right neural foramina at C5-6 and C6-7.

In an April 2003 private medical report, there was cervical spine range of motion to 45 degrees of flexion; 45 degrees of extension; 80 degrees of right lateral rotation; 80 degrees of left lateral rotation; 45 degrees of right lateral flexion; and 45 degrees of left lateral flexion.

In a November 2003 VA spine examination report, the Veteran complained of increasing neck pain, stiffness, and spasms.  On physical examination, there was cervical spine range of motion to 30 degrees of flexion; 35 degrees of extension, with pain at 30 degrees; 65 degrees of right lateral rotation; 65 degrees of left lateral rotation; 30 degrees of right lateral flexion, with pain at 30 degrees; and 30 degrees of left lateral flexion.  There was increased pain with repetitive lateral flexion and extension.  The Veteran had spasms and tenderness to palpation of the cervical paravertebral muscles.  There were no postural abnormalities, fixed deformities, or abnormality of musculature of the cervical spine.  On diagnostic testing, there was no evidence of cervical radiculopathy.

A December 2003 private medical report stated that the Veteran had cervical spine flexion to 13 degrees.

In an August 2005 VA spine examination report, the Veteran complained of almost daily cervical spine pain radiating to his arms.  On physical examination, there was cervical spine range of motion to 30 degrees of flexion, with pain at 20 degrees; 20 degrees of extension, with pain at 10 degrees; 40 degrees of right lateral rotation, with pain at 20 degrees; 40 degrees of left lateral rotation, with pain at 20 degrees; 30 degrees of right lateral flexion, with pain at 20 degrees; and 30 degrees of left lateral flexion, with pain at 20 degrees.  There was significant tenderness to palpation as well as spasm and guarding in the cervical area.  The Veteran was not able to do more than two repetitive motions due to pain.  There was decreased sensation to pinprick testing in the bilateral fingers.  The examiner stated that the Veteran did not have signs of upper extremity radiculopathy, and the symptoms were compatible with bilateral carpal tunnel syndrome.

In a November 2005 private medical report, there was cervical spine range of motion to 15 degrees of flexion; 15 degrees of extension; 60 degrees of right lateral rotation; 40 degrees of left lateral rotation; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.

In a January 2006 private medical report, the Veteran complained of neck pain, hand weakness, and dropping objects.  On physical examination, there was cervical spine range of motion to 45 degrees of flexion; 35 degrees of extension; 30 degrees of right lateral rotation; 20 degrees of left lateral rotation; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.

In a February 2006 private medical report, the Veteran complained of neck pain.  The examiner stated that diagnostic testing showed no cervical radiculopathy.  On physical examination, there was cervical spine range of motion to 25 degrees of flexion; 25 degrees of extension; 55 degrees of right lateral rotation; 55 degrees of left lateral rotation; 30 degrees of right lateral flexion; and 38 degrees of left lateral flexion.

In a February 2008 VA physical therapy report, the Veteran complained of chronic neck pain.  The Veteran had neck range of motion within normal limits, except for rotations which were limited to 75 percent of motion.  There was pain on range of motion in all planes.

In a March 2009 VA physical therapy report, the Veteran complained chronic neck pain and difficulty with neck motion.  The Veteran had neck range of motion within normal limits, except for right lateral rotation and flexion which were limited to 15 degrees.  There was pain on range of motion testing.

An April 2009 VA physical therapy report stated that the Veteran had neck range of motion within full limits.

A May 2009 VA physical therapy report stated that the Veteran had neck range of motion within normal limits but with pain.



Prior to September 23, 2002

The medical evidence of record shows that, prior to September 23, 2002, the Veteran's cervical spine disability was manifested by pain and limitation of motion to, at most, 35 degrees of flexion; 35 degrees of extension; 80 degrees of right lateral rotation, with pain at 80 degrees; 80 degrees of left lateral rotation, with pain at 80 degrees; 15 degrees of right lateral flexion; and 15 degrees of left lateral flexion.  Under the criteria in effect prior to September 23, 2002, limitation of motion of the cervical spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 20 percent rating was warranted for moderate limitation of motion of the cervical spine.  A 30 percent rating was warranted for severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The Board finds that the medical evidence of record does not show that the Veteran's cervical spine limitation of motion was severe in degree prior to September 23, 2002.  The Veteran's cervical spine range of motion was measured, and the limitation of motion elicited was to a degree that would warrant nor more than a 10 percent rating under applicable rating criteria.  The Board finds that degree of limitation of motion is not best characterized as severe, and there is no medical evidence of record that indicates that the limitation of motion demonstrated prior to September 23, 2002 was otherwise severe in degree.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted prior to September 23, 2002 under Diagnostic Code 5290.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 20 percent rating was warranted for moderate disability with recurring attacks.  A 40 percent rating was warranted for severe disability with recurrent attacks and only intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The medical evidence of record prior to September 23, 2002 does not show that the Veteran's cervical spine symptomatology was severe in nature.  The limitation of motion elicited prior to September 23, 2002 was to a degree that would only warrant a 10 percent rating under applicable rating criteria and the evidence does not show that the Veteran was found to have intervertebral disc syndrome or neurological findings of the cervical spine prior to September 23, 200.  The Board finds that level of symptomatology is not analogous to severe intervertebral disc syndrome under the criteria in effect prior to September 23, 2002.  Accordingly, a rating in excess of 20 percent is not warranted prior to September 23, 2002 under Diagnostic Code 5293.

As the Veteran's disability involves restricted articulation of a joint, the Board must also address the provisions regarding limitation of function due to pain on motion and other factors.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as there is no indication in the record that the Veteran experienced severe limitation of motion of the cervical spine due to pain, weakness, or incoordination prior to September 23, 2002, the Board finds that a rating in excess of 20 percent is not warranted.

From September 23, 2002, to September 25, 2003

The medical evidence of record show that, from September 23, 2002 to September 25, 2003, the Veteran's cervical spine disability was manifested by limitation of motion to 45 degrees of flexion; 45 degrees of extension; 80 degrees of right lateral rotation; 80 degrees of left lateral rotation; 45 degrees of right lateral flexion; and 45 degrees of left lateral flexion.  The Board finds that degree of limitation of motion is not best characterized as severe.  The level of limitation of motion elicited would only warrant a 10 percent rating under current rating criteria.  The Board finds that degree of limitation of motion is not best characterized as severe, and there is no medical evidence of record that indicates that the limitation of motion demonstrated from September 23, 2002, to September 25, 2003 was otherwise severe in degree.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted from September 23, 2002 to September 25, 2003 under Diagnostic Code 5290.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Intervertebral Disc Syndrome and Separate Orthopedic and Neurologic Manifestations for the Entire Period on Appeal

The preponderance of the evidence of record does not show that the Veteran required bed rest prescribed by a physician for his cervical spine disability at any point from April 2, 2001 to the present that was for at least four weeks during any 12 month period.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted at any point during the period on appeal due to incapacitating episodes.

The Board must also determine whether an increased rating can be assigned for the Veteran's cervical spine disability by providing separate ratings for the chronic orthopedic and neurologic manifestations of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2011).  The medical evidence of record shows that the Veteran experiences right arm radiculopathy related to his service-connected cervical spine disability.  However, service connection for right upper extremity neuralgia was granted by a May 2010 rating decision, and the Veteran did not perfect an appeal as to the rating or effective date assigned.  Accordingly, the Board does not have jurisdiction to consider the Veteran's right arm radiculopathy symptoms in conjunction with the claim on appeal.  38 C.F.R. §§ 4.14; 20.200 (2011).  Any additional rating provided for that disability adequately compensate the Veteran for the combined neurologic and orthopedic disability

In addition, while the Veteran has reported experiencing left arm neurological symptoms, diagnostic testing conducted in June 2009 did not find left arm radiculopathy.  While multiple medical reports confirm the presence of other neurological symptoms in the arms, the preponderance of the medical evidence of record shows that those symptoms are related to carpal tunnel syndrome.  Accordingly, those symptoms are also not for consideration in conjunction the with claim on appeal.  Finally, while the Veteran reported experiencing fecal urgency in November 2003, there is no medical evidence of record that states that the Veteran has bowel or bladder impairment which is related to his service-connected cervical spine disability.

As of September 26, 2003

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), effective September 26, 2003, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula (2011).

The medical evidence of record shows that, for the period on and after September 26, 2003, the Veteran's cervical spine disability was predominantly manifested by pain, muscle spasms, and limitation of motion to 20 degrees of flexion; 10 degrees of extension; 20 degrees of right lateral rotation; 20 degrees of left lateral rotation; 20 degrees of right lateral flexion; and 20 degrees of left lateral flexion.  There are only two medical reports of record which demonstrate any ranges of motion which were limited beyond those degrees.  The December 2003 private medical report stated that the Veteran had cervical spine flexion to 13 degrees, while the November 2005 private medical report stated that the Veteran had cervical spine flexion to 15 degrees.  The Board finds that that the medical reports are not representative of the overall level of limitation of flexion of the Veteran's cervical spine.  Not only are those reports inconsistent with the ranges of motion found after November 2005, they are also inconsistent with the ranges of motion found at approximately the same time by different examiners.  Specifically, the November 2003 VA spine examination report found that the Veteran had cervical spine flexion to 30 degrees and did not find any pain in cervical spine flexion.  In addition, the August 2005 VA spine examination report specifically found that the Veteran had 20 degrees of pain-free flexion.  Therefore, the Board finds that the preponderance of the evidence of record demonstrates that the limitation of motion on flexion noted in December 2003 and November 2005 were isolated measurements and were not consistent with the overall level of cervical spine limitation of motion.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's cervical spine disability under the General Rating Formula for the period on and after September 26, 2003.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's cervical spine symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 20 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a cervical spine disability inadequate.  The Veteran's cervical spine disability was rated under the applicable diagnostic codes from all of the relevant versions of 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's cervical spine disability was manifested by the varying degrees of pain, muscle spasms, and limitation of motion listed above.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned for his cervical spine disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of spine disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's cervical spine disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's cervical spine disability does not meet the criteria for a rating in excess of 20 percent.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).



Right Shoulder

Service connection for status post right shoulder contusion was granted by a July 2002 rating decision and a 0 percent rating was assigned, effective April 2, 2001, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disability, under Diagnostic Code 5299, was the service-connected disability, and limitation of motion of the arm, under Diagnostic Code 5201, was a residual condition.

In a February 2002 VA joints examination report, the Veteran complained of almost continuous pain in his right shoulder, without identifiable flare-ups.  On physical examination, the Veteran had right shoulder range of motion to 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal rotation, 90 degrees of external rotation, and 30 degrees of extension.  The Veteran had full right arm muscle strength, and there was no shoulder instability.  On x-ray examination, no fractures or dislocations were identified.  There was a soft tissue mass density in the right axillary region which might have represented a hematoma.  The diagnosis was right shoulder contusion.

An April 2003 private medical report stated that the Veteran had right shoulder range of motion to 100 degrees of flexion, limited by pain; 100 degrees of abduction, limited by pain; 40 degrees of internal rotation; 90 degrees of external rotation; and 30 degrees of adduction.

In a November 2003 VA joints examination report, the Veteran complained of right shoulder locking when he reached over his head.  He also reported cramps and knotting at the interscapular muscles and posterior shoulder pain with lifting and carrying objects.  The Veteran reported experiencing flare-ups of pain with activities above his head.  The Veteran denied episodes of dislocation or recurrent subluxation.  On physical examination, the Veteran had right shoulder range of motion to 160 degrees of flexion, with pain at 160 degrees; 145 degrees of abduction, with pain at 145 degrees; 80 degrees of internal rotation; and 80 degrees of external rotation.  The Veteran has full muscle strength.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  There was tenderness to palpation of the interscapular paravertebral muscles of the T4-T5 right shoulder, but no shoulder instability or guarding.  The diagnosis was right shoulder contusion residuals.

A March 2004 VA outpatient medical report stated that the Veteran had a full range of motion and full strength in the right arm.  A second VA outpatient medical report dated the same day stated that the Veteran had right arm range of motion within normal limits, with strength of 4/5.

In an August 2005 VA joints examination report, the Veteran complained of right shoulder pain.  He reported experiencing flare-ups of pain approximately one to two times per month, with a duration of one to two hours per flare-up.  The Veteran stated that flare-ups were precipitated by prolonged right arm use and repetitive overhead activities.  Flare-ups did not cause additional limitation of motion and the Veteran denied right shoulder dislocation or subluxation.  On physical examination, the Veteran had right shoulder range of motion to 150 degrees of flexion, with pain at 140 degrees; 140 degrees of abduction, with pain at 90 degrees; 90 degrees of internal rotation, with pain at 70 degrees; and 90 degrees of external rotation, with pain at 70 degrees.  There was tenderness to palpation at the interscapular area.  The Veteran performed repetitive motions without evidence of additional functional loss, weakness, fatigue, or pain.  The diagnosis was status post right shoulder contusion without any residual limitation in the shoulder joint area except for minimal limitation in range of motion.

In an August 2007 VA outpatient medical report, the Veteran complained of right shoulder pain for the last several weeks.  On physical examination, the Veteran had right shoulder limitation of motion on raising.  The assessment was right shoulder pain, rule out rotator cuff tear.

In a September 2007 VA outpatient medical report, the Veteran complained of persistent right shoulder pain.  On physical examination, the Veteran had a limited range of motion in his right shoulder.  The assessment was right shoulder pain with partial rotator cuff tear.

An October 2007 private magnetic resonance imaging report gave an impression of partial tear of the right rotator cuff at the articular surface of the supraspinatous tendon.

In a December 2007 VA outpatient medical report, the Veteran complained of right shoulder pain with a limited range of motion above his head.  On physical examination, the Veteran had right shoulder range of motion to 120 degrees of abduction, with pain at 90 degrees.  There were no deformities, but there was evidence of inflammation at the anterior aspect of the shoulder.  There was also pain on palpation at the acromioclavicular joint, right subacromial space, and bilateral trapezius.  The assessment was right shoulder pain secondary to partial rotator cuff tear.

The medical evidence of record shows that the Veteran underwent numerous physical therapy treatments for right shoulder symptoms from February 2008 through July 2008.  During that time, the Veteran consistently reported experiencing right shoulder pain, and there were numerous reports of inflammation and tenderness to palpation on physical examination, and diminished muscle strength.

In a February 2008 VA physical therapy report, the Veteran had right shoulder range of motion to 130 degrees of flexion, 110 degrees of abduction, 65 degrees of external rotation, and 50 degrees of internal rotation.  There was pain on movement.  In a second February 2008 VA physical therapy report, the Veteran had right shoulder range of motion to 120 degrees of flexion, 90 degrees of abduction, full external rotation, and 20 degrees of internal rotation.

In a March 2008 VA physical therapy report, the Veteran had full right shoulder range of motion, with pain on full flexion, abduction, and rotations.  In a second March 2008 VA physical therapy report, the Veteran had full right shoulder range of motion, with pain on full flexion, abduction, and rotations.  In a third March 2008 VA physical therapy report, the Veteran had full right shoulder range of motion, with persistent muscle weakness and complaints of moderate pain.  In a fourth March 2008 VA physical therapy report, the Veteran had right shoulder range of motion to 130 degrees of flexion, 110 degrees of abduction, full external rotation, 45 degrees of internal rotation, and 45 degrees of extension.

In an April 2008 VA physical therapy report, the Veteran had full right shoulder range of motion, with pain.

In a June 2008 VA physical therapy report, the Veteran had right shoulder range of motion to 125 degrees of flexion, 80 degrees of abduction, 40 degrees of external rotation, internal rotation up to the sacrum, and 60 degrees of extension

Six separate July 2008 VA physical therapy reports stated that the Veteran had full right shoulder range of motion, with pain.

The medical evidence of record shows that the Veteran's right shoulder disability is manifested by pain, weakness, and limitation of right shoulder motion to, at most, 100 degrees of flexion, 80 degrees of abduction, 40 degrees of external rotation, 20 degrees of internal rotation, and 30 degrees of extension.  The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his right shoulder is considered his major or dominant extremity.  38 C.F.R. § 4.69 (2011).

Under Diagnostic Code 5201, limitation of motion of the major arm at shoulder level warrants a 20 percent rating, limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent rating, and limitation of motion of the major arm to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  The normal range of motion of a shoulder is from 0 degrees to 180 degrees on forward flexion and abduction, with shoulder level existing at 90 degrees, and from 0 degrees to 90 degrees on external and internal rotation.  38 C.F.R. § 4.71, Plate I (2011).

The medical evidence of record shows that the Veteran's right arm has been consistently limited in motion to shoulder level since August 20, 2005.  The Veteran's pain-free range of motion was noted to be between 80 and 90 degrees in abduction in medical reports dated in August 2005, December 2007, February 2008, and June 2008.  While there are multiple other medical reports from August 2005 to the present which found that the Veteran had right arm range of motion greater than 90 degrees on abduction, all of those medical reports documented the presence of pain, but did not state at what degree the pain began.  Accordingly, the Board cannot assume that they are accurate representations of the Veteran's pain-free range of motion.  Therefore, the Board finds that those reports are also not demonstrative of the functional impact of the Veteran's right shoulder symptoms.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for the Veteran's right shoulder disability as of August 20, 2005, the date of the first medical report which showed limitation of pain-free motion to shoulder level.  38 C.F.R. § 4.7 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, a rating in excess of 20 percent is not warrant at any point during the period on appeal, as the medical evidence of record shows that the Veteran's right arm has never been limited to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The Board has also considered rating the Veteran's right shoulder disability under all other relevant diagnostic codes.  However, there is no medical evidence of record that the Veteran has ever had impairment of the humerus, clavicle, or scapula, or that his right shoulder has ever been ankylosed.  Therefore, increased ratings are not warranted under Diagnostic Codes 5200, 5202, or 5203 at any point during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2011).

This issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right shoulder symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of those assigned herein would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a right shoulder disability inadequate.  The Veteran's right shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's right shoulder disability is manifested by pain, weakness, and limitation of right shoulder motion to, at most, 100 degrees of flexion, 80 degrees of abduction, 40 degrees of external rotation, 20 degrees of internal rotation, and 30 degrees of extension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned herein for his right shoulder disability.  Ratings in excess of those assigned herein are provided for certain manifestations of shoulder disabilities, but the medical evidence shows that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's right shoulder disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's right shoulder disability does not meet the criteria for ratings in excess of those assigned herein.  Therefore, the claim for increased ratings beyond those assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Service connection is currently in effect for a cervical spine disability, rated as 20 percent disabling; a lumbosacral spine disability, rated 20 percent disabling; right arm radiculopathy, rated 20 percent; gastroesophageal reflux disease, rated 10 percent; right leg radiculopathy, rated 10 percent; a psychiatric disability, rated 10 percent; a right shoulder disability, rated 0 percent; and erectile dysfunction, rated 0 percent.  Those ratings give a combined rating of 60 percent.  38 C.F.R. § 4.25 (2011).  However, these ratings do not include the rating that will eventually be assigned for the left leg neurologic manifestations of the Veteran's service-connected lumbosacral spine disability, or the increased ratings assigned herein for the Veteran's lumbosacral spine disability and right shoulder disability.  Implementation of the single 40 percent rating for a lumbosacral spine disability alone will result in a combined 70 percent rating.  38 C.F.R. § 4.25 (2011).  Accordingly, at a minimum, the percentage criteria of 38 C.F.R. § 4.16(a) have been met, effective November 3, 2003.

The evidence of record shows that the Veteran has been unemployed since April 2002.  An August 2005 VA spine examination report stated that the Veteran's various spine and radicular disabilities made him unable to perform gainful employment.  In a February 2006 decision, the Social Security Administration (SSA) determined that the Veteran had been disabled for benefits purposes since October 3, 2003.  The SSA decision stated that the Veteran's cervical spine disability, lumbosacral spine disability, and depressive disorder caused significant limitations in the Veteran's ability to perform basic work activities.  Following a review of the Veteran's medical records and his reported symptoms, the SSA judge concluded that the Veteran was disabled for SSA purposes, on the basis that there were no jobs in the national economy that he could perform.

While a March 2011 VA mental disorders examination report stated that the Veteran's service-connected psychiatric disorder was not sufficiently severe to render him unemployable, the examiner did not comment on the impact of the Veteran's other service-connected disabilities on his employability.  Indeed, there is no medical evidence of record that states that the Veteran could secure or follow a substantially gainful occupation despite the combined impact of the Veteran's cervical spine, lumbosacral spine, shoulder, and radicular disabilities.

Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's cervical spine, lumbosacral spine, and radicular disabilities preclude him from securing or following a substantially gainful occupation.  Therefore, a total disability rating for compensation purposes based on individual unemployability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

A initial rating greater than 10 percent for a lumbosacral spine disability, prior to April 25, 2003, is denied.

A rating of 20 percent, but not higher, for a lumbosacral spine disability, as of April 25, 2003, is granted,.

A rating of 40 percent, but not higher, for a lumbosacral spine disability, as of November 3, 2003, is granted.

Service connection for left leg neurologic manifestations of the lumbosacral spine disability, is granted.

An initial rating in excess of 20 percent for a cervical spine disability is denied.

An initial compensable rating for status post right shoulder contusion, prior to August 20, 2005, is denied.

A rating of 20 percent, but not higher, for status post right shoulder contusion, as of August 20, 2005, is granted.

A total disability rating for compensation purposes based on individual unemployability is granted.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for right L4-L5 radiculopathy with decreased pinprick, right lower extremity associated with bulging disc at L5-S1.  Unfortunately, the Board finds that further development is required before a decision can be issued.

The Veteran's right leg radiculopathy is currently rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2011).  A 10 percent rating is warranted for incomplete paralysis of the sciatic nerve to a mild degree.  A 20 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  With respect to diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a (2011).

Accordingly, in order to evaluate the proper rating for the Veteran's right leg radiculopathy, there must be sufficient medical evidence for the Board to determine (1) whether the Veteran has complete or incomplete paralysis of the sciatic nerve, (2) if the Veteran has incomplete paralysis of the sciatic nerve, whether the  disability is wholly sensory or includes functional manifestations, (3) if the symptoms are wholly sensory, whether they are best characterized as mild or moderate in degree, and (4) if the symptoms include includes functional manifestations, whether they are best characterized as moderate, moderately severe, or severe in degree.  The medical evidence of record is not sufficient for the Board to make these determinations.  Specifically, while there are numerous medical records which discuss the presence or absence or radicular symptoms, the medical evidence is almost devoid of findings which would allow the Board to determine the best characterization of the severity Veteran's sciatic nerve symptoms.

The Veteran has never been provided with a VA medical examination to determine the severity of his service-connected right leg radiculopathy.  Service connection was granted on the basis of an August 2005 VA spine examination report, which gave a diagnosis of radiculopathy on the basis of an October 2004 electromyography report.  The medical evidence of record since August 2005 includes numerous reports of right leg pain and numbness, but the reports do not provide clear evaluations of the severity of these right leg radiculopathy symptoms, as opposed to the Veteran's general lumbosacral pain.  In addition, the medical evidence of record includes multiple reports of abnormal right leg reflexes and limitation of straight leg raising, but there is no medical evidence of record that states whether these symptoms are the result of incomplete paralysis of the sciatic nerve.  Therefore, the Board finds that a medical examination is needed to determine the nature and severity of any current right leg radiculopathy.  38 C.F.R. §§ 3.159(c)(4), 3.326 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lower extremity radiculopathy.  The examiner must review the claim file and must note that review in the report.  The examiner must specifically state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve in the Veteran's right leg.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Incomplete paralysis of the right sciatic nerve may also be characterized as moderately severe.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


